Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered August 18, 1992, convicting him of aggravated sexual abuse in the first degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court erred when, after initially rejecting the jury’s partial verdict, it failed to instruct them to continue their deliberations upon the entire case pursuant to CPL 310.70. However, the error was subsequently remedied when the jury later reached, and the court accepted, a partial verdict identical to the verdict previously rejected by the court (see, People v Williams, 114 AD2d 683, 684-685). Mangano, P. J., Balletta, O’Brien and Hart, JJ., concur.